Citation Nr: 1805482	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  14-28 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder (MDD) and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from September 1990 to July 1995.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

The Board has expanded the claim on appeal to one for service connection for an acquired psychiatric disorder, to include MDD and PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  The change is also reflected on the title page.

In January  2014, the Veteran testified before a RO Decision Review Officer (DRO). A transcript of the hearing is of record.

In January 2017, the Veteran testified at a Board Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


VETERAN'S CONTENTIONS

The Veteran asserts that his MDD and PTSD are related to his military service.  The Veteran identifies several possible in-service stressors that contributed to his current psychiatric conditions.  In particular, the Veteran details being stabbed while attempting to break up a fight outside of his home.  In addition, the Veteran recalls an incident while serving on board the USS Ohio as a submariner.  As regards the submarine incident, he maintains that he defied his executive officer in an effort to repair an oxygen generator venting import.  While he reports that he was successful in repairing the equipment, he recalls that the situation was stressful.  As a result of these experiences, he reports symptoms of depression, anxiety, insomnia, and irritability.  


FACTUAL FINDINGS

1.  A September 2013 VA mental health examination documented current psychiatric diagnoses of MDD and PTSD. 

2.  The September 2013 VA examiner noted that it is possible to differentiate which symptoms are attributable to each diagnosis. 

3.  In the September 2013 VA examination report, the examiner noted that the Veteran's PTSD symptoms include the following: hyperarousal, hypervigilance, intrusive thoughts and images of the original traumatic events,  avoidance of stimuli associated with the original traumatic events, anxiety, depression, emotionality, insomnia, irritability, and isolation and withdrawal from others and activities.   

4.  In the September 2013 VA examination report, the examiner noted the Veteran's mood disorder includes symptoms of moderate to severe major depression.  

5.  During the September 2013 VA examination, the Veteran detailed at least two stressors.  The first incident involved him repairing an equipment failure that caused the emission of toxic gas onboard his vessel.  In another incident, the Veteran reported being stabbed outside his home in October 1994. 

6.  At the January 2017 Travel Board hearing, the Veteran credibly and competently testified that while on duty he responded to an oxygen generator venting import malfunction.  The Veteran explained that the equipment malfunction presented life-threatening consequences to himself and other crew.  In successfully eliminating the imminent hazard, the Veteran reportedly disregarded his executive officer's order.  The Veteran described the situation as "stressful." 

7.  The September 2013 VA examination documented the Veteran's report in regards to the equipment malfunction as a situation in which he "felt like he was fighting for his life and this action would get everyone killed." 

8.  According to military personnel records, the Veteran served on the USS Ohio SS BN 726 between December 6, 1993 and July 7, 1995. 

9.  A January 5, 1995, ship deck log for the USS Ohio SS BN 726 documented "rapid depressurization of the O2 generators.  Rig ship for and general emergency. . . O2 generator had a rapid depressurization it has been secured,"  corroborating the Veteran's reports of an equipment malfunction onboard the USS Ohio.

10.  A June 1995 Report of Medical History documented the Veteran's reports of frequent trouble sleeping and depression.  

11.  In addressing the etiology of the Veteran's MDD and PTSD, the VA examiner opined that "[w]hile the stabbing event may have contributed to his PTSD symptoms, the claimant's PTSD is more likely connected to his other reported traumatic events listed in the stressor section of the report," including the equipment malfunction detailed above.

13.  The September 2013 VA examiner noted that "[t]he multiple Axis 1 diagnoses are related and the secondary diagnosis (MDD) is a progression of the primary diagnosis (PTSD) because he becomes overwhelmed with symptoms leading to depression." 

14.  The Veteran's  currently diagnosed psychiatric disorders, MDD and PTSD, are more likely than not the result of service or etiologically related to an in-service stressor.


LEGAL CONCLUSION

The criteria for service connection for an acquired psychiatric disability, to include MDD and PTSD, are met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 


ORDER

Service connection for an acquired psychiatric disability, to include MDD and PTSD, is granted. 



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


